 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 1 of 23 PageID #:22639




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

ROBERT BLESS,                  )
                               )
            Plaintiff,         )
                               )
      v.                       )                      13 CV 4271
                               )
COOK COUNTY SHERIFF’S OFFICE;  )                      Judge John Z. Lee
TOM DART in his official and   )
individual capacity; DEWAYNE   )
HOLBROOK; JOSEPH WAYS, SR.;    )
ZELDA WITTLER; SHERYL COLLINS; )
EDWARD DYNER; HENRY HEMPHILL; )
ROSEMARIE NOLAN; COOK COUNTY )
SHERIFF’S MERIT COMMISSION;    )
COOK COUNTY, a unit of local   )
government,                    )
                               )
            Defendants.        )

                    MEMORANDUM OPINION AND ORDER

      Robert Bless alleges that the Cook County Sheriff’s Office (“Sheriff’s Office”)

fired him because he is a white Republican. More specifically, he brings a reverse

race discrimination claim against all Defendants under 42 U.S.C. § 1983 (Count I)

and against the Sheriff’s Office under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e et seq. (Count V), along with a First Amendment retaliation

claim (Count III) against all Defendants under § 1983. He also urges the Court to

review the Cook County Sheriff’s Merit Commission’s (“Merit Board”) decision to

terminate him (Count IV), see 735 Ill. Comp. Stat. 5/3-102.

      Defendants have moved for summary judgment as to Bless’s § 1983 and Title

VII claims. At the same time, Bless has asked the Court to set aside the Merit Board’s

                                           1
    Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 2 of 23 PageID #:22640




decision.    The Court addresses Defendants’ summary judgment motion here; it

analyzes the administrative review claim in an accompanying order. For the reasons

below, Defendants’ motion for summary judgment is granted.

                                  I.     Background1

A.      Factual Background

        From 1997 to 2013, Bless served as a patrol officer with the Sheriff’s Office.

Defs.’ LR 56.1(a) Stmt. (“Defs.’ SOF”) ¶¶ 1, 15, ECF No. 424. In 2004, Bless passed

the bar exam and started his own law firm while remaining employed as a police

officer. Id. ¶¶ 17, 18. Bless requested approval from the Sheriff’s Office to engage in

secondary employment as an attorney, and he received it through 2008. Id. ¶¶ 54–

55.

        That September, Bless suffered serious injuries as a result of a car accident

that occurred while he was on duty. Id. ¶¶ 23–26. For the next two years, he collected

temporary total disability payments. Id. ¶ 26. Soon after he went on disability leave,

he was elected to serve as a McHenry County Commissioner, an office he campaigned

for and held as a Republican.2 Id. ¶ 19.




1      The following facts are undisputed except where noted. Any properly supported fact
that a party disputes without “providing specific references to the affidavits, parts of the
record, and other supporting materials relied upon,” LR 56.1(b)(3)(B), is deemed admitted.
See Friend v. Valley View Cmty. Unit Sch. Dist. 365U, 789 F.3d 707, 710 (7th Cir. 2015).

2       During the campaign, Bless hosted events that he contends were attended by
unspecified Sheriff’s Office employees, Pl.’s Stmt. Additional Facts (“SOAF”) ¶ 85, ECF No.
442. His campaign also was covered in a newspaper article and the McHenry County Blog—
both of which indicated that Bless is a Republican, see generally Pl.’s Ex. 51, Candidate
Profile, ECF No. 449-51.


                                             2
    Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 3 of 23 PageID #:22641




        Although Bless was paid to serve as a County Commissioner, he initially

neglected to obtain approval to engage in that secondary employment. Id. ¶ 50.

Indeed, while the parties contest whether Bless submitted any request forms during

his leave, it is clear that he did not secure approval for employment as a lawyer or a

Commissioner until November 23, 2010, shortly after he returned to work as a police

officer.3 Pl.’s Resp. Def.’s LR 56.1 Stmt. (“Pl.’s RSOF”) ¶ 53, ECF No. 442; Pl.’s SOAF

¶¶ 100, 104.

        Even though he was on disability leave from his police department job in

March 2009, Bless felt well enough to drive his car to work as a County Commissioner

and as an attorney. 4 Defs.’ SOF ¶ 35.            This was discovered as a result of an

investigation initiated by the Cook County Department of Risk Management (“Risk

Management”), a group that administers the Office’s benefits.5 Id. ¶¶ 36–43.

        Shortly thereafter, Risk Management notified Defendant Rosemarie Nolan,

Personnel Director for the Sheriff’s Office, id. ¶ 10, that Bless was on Injured on Duty

(“IOD”) status, that he was driving despite that classification, and that he was

working as a Commissioner and lawyer. id. ¶ 44. Nolan is Caucasian, id. ¶ 10, and




3      Although Bless concedes that he did not request approval to work as a Commissioner
until November 2010, see Pl.’s RSOF ¶ 53, he later contradicts that admission by asserting
that he submitted request forms in January 2009, see Pl.’s SOAF ¶ 100.

4      According to Bless, he asked to return to work at the police department in a light-duty
capacity, but no assignments were available at the time. Pl.’s RSOF ¶¶ 101–03.

5      Bless questions the relevance of this investigation. See Pl.’s RSOF ¶¶ 38–43 (citing
Fed. R. Evid. 403). But Risk Management’s findings are relevant because they shed light on
Defendants’ reasons for firing Bless. This objection is thus overruled.
                                              3
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 4 of 23 PageID #:22642




has supported Democrats for political office, including Sheriff Dart, Pl.’s SOAF

¶ 135.)

       In turn, Nolan sent a memorandum to Defendant Joseph Ways, Executive

Director of the Sheriff’s Office’s Office of Professional Review (“OPR”), Defs.’ SOF ¶ 5,

relaying this information and telling Ways to take whatever action he deemed

appropriate. Id. ¶ 45. Ways also is Caucasian and identifies as a Republican. Id. ¶

5; Pl.’s Ex. 2, Ways Dep., 4, 307, ECF No. 450-1.)

       At around the same time, Risk Management also advised Defendant Dewayne

Holbrook, Chief of Police for the Sheriff’s Office’s Police Department, id. ¶ 7, that

Bless was driving and working two additional jobs even though he was on IOD status.

Id. ¶ 47. Holbrook is African-American, id. ¶ 7, and he has supported Sheriff Dart

for political office, Pl.’s SOAF ¶ 138.

       Within a week, Holbrook wrote a memo to Ways stating that his office had been

informed that Bless was working secondary jobs, but had filed no secondary

employment request forms. Defs.’ SOF ¶ 47. Holbrook was required to report this

information to OPR, which is responsible for investigating wrongdoing by Sheriff’s

office employees. Id.

       Based on the information provided by Holbrook, OPR commenced an

investigation. Id. ¶ 48. Defendant Sheryl Collins, who is African-American and a

political supporter of Sheriff Dart, Pl.’s SOAF ¶ 144, acted as the lead investigator.

Defs.’ SOF ¶ 49. She was assisted by Defendant Henry Hemphill. Defs.’ SOF ¶ 49.




                                           4
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 5 of 23 PageID #:22643




Hemphill also is African-American and had supported certain Democratic political

candidates. Pl.’s SOAF ¶ 145.

       As part of its investigation, OPR determined that there were no records of

secondary employment requests (or approvals of those requests) for Bless for the

period covering January 31, 2009, to December 9, 2010, even though he was working

two other jobs. Defs.’ SOF ¶¶ 50, 56. When Collins and Hemphill interviewed Bless,

he told them he had submitted a request form for that time, which they interpreted

as a lie. Id. ¶¶ 51, 60, 61. Bless retorts that he had submitted forms by the time of

the interview and that the Sherriff’s Office lost them. Pl.’s Resp. Def.’s LR 56.1 Stmt.

(“Pl.’s RSOF”) ¶ 51, ECF No. 442. OPR initially had pursued the matter as a criminal

investigation, but the State’s Attorney’s Office declined to file charges. Pl.’s SOAF ¶

106.

       Ways, Holbrook, and Defendant Zelda Whittler, Undersheriff of the Sheriff’s

Office, reviewed and affirmed OPR’s findings. Defs.’ SOF ¶ 57. Whittler is African-

American, id. ¶ 4, and has made campaign contributions to Democrats, including

Sheriff Dart, Pl.’s SOAF ¶ 137.

       Acting on behalf of the Sheriff’s Office, Whittler filed a complaint against Bless

with the Merit Board on October 6, 2011. Defs.’ SOF ¶ 60. The Board is charged with

conducting hearings on serious disciplinary matters involving Sheriff’s Office police

officers, and it has the exclusive authority to make findings of guilt and to order

termination. Id. ¶ 11.




                                           5
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 6 of 23 PageID #:22644




       While the Board was reviewing his case, Bless returned to work as a police

officer.   Pl.’s SOAF ¶ 103.   Bless typically had worked the day shift in Rolling

Meadows, relatively close to where he lived. Id. ¶¶ 121–22. But, shortly after his

return from leave, he was assigned to the night shift near the Markham Courthouse,

far from his home. Id.

       Approximately two years after the initiation of its proceedings against Bless,

the Board issued its decision. Id. ¶¶ 60–61. After conducting three days of hearings

and listening to testimony from ten witnesses, the Board determined that Bless had

engaged in unauthorized secondary employment, had violated his doctors’ orders

against driving, and had lied to OPR investigators about submitting a secondary

employment request. Id. Based upon those reasons, the Board directed the Sheriff’s

Office to fire Bless. Id.

B.     Procedural History

       Convinced that the investigation and subsequent firing were motivated by his

race and political views, Bless filed this lawsuit. See generally 3d Am. Compl., ECF

No. 140. At the outset, the Court vacated the Merit Board’s decision based upon a

ruling by an Illinois appellate court that the Board was illegally constituted. See

7/19/2018 Order at 9, ECF No. 352 (citing Taylor v. Dart, 81 N.E.3d 1 (Ill. App. Ct.

2017)). Shortly thereafter, another Illinois appellate court limited Taylor to its facts.

See Lopez v. Dart, 118 N.E.3d 580, 594–95 (Ill. App. Ct. 2018). Because of that change

in Illinois law, the Court reconsidered its prior ruling and reinstated the Merit

Board’s decision. See 9/12/2019 Order at 23, ECF No. 414. Defendants then filed the



                                           6
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 7 of 23 PageID #:22645




motion for summary judgment that is now before the Court. See Mot. Summ. J., ECF

No. 422.

                               II.     Legal Standard

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Shell v. Smith, 789 F.3d 715, 717 (7th

Cir. 2015). To survive summary judgment, the nonmoving party must “do more than

simply show that there is some metaphysical doubt as to the material

facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986),

and instead must “establish some genuine issue for trial such that a reasonable jury

could return a verdict in her favor.” Gordon v. FedEx Freight, Inc., 674 F.3d 769,

772–73 (7th Cir. 2012).

      The evidence considered for summary judgment “must be admissible if offered

at trial, except that affidavits, depositions, and other written forms of testimony can

substitute for live testimony.” Malin v. Hospira, Inc., 762 F.3d 552, 554–55 (7th Cir.

2014). The Court gives the nonmoving party “the benefit of conflicts in the evidence

and reasonable inferences that could be drawn from it.” Grochocinski v. Mayer Brown

Rowe & Maw, LLP, 719 F.3d 785, 794 (7th Cir. 2013).

                                     III.   Analysis

A.    Section 1983 First Amendment Retaliation Claim against Defendants
      Sued in their Individual Capacities

      Bless first argues that the Defendants sued in their individual capacity

(“individual Defendants”) advocated for his termination because he is a Republican.

                                            7
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 8 of 23 PageID #:22646




“To make out a prima facie claim for a violation of First Amendment rights, public

employees must present evidence that (1) their speech was constitutionally protected;

(2) they suffered a deprivation likely to deter free speech; and (3) their speech was at

least a motivating factor in the employer’s actions.” Yahnke v. Kane Cty., 823 F.3d

1066, 1070 (7th Cir. 2016) (citation omitted).

      If a plaintiff establishes a prima facie case, “the burden shifts to the defendant

to show that the harm would have occurred anyway.” Hawkins v. Mitchell, 756 F.3d

983, 996 (7th Cir. 2014). If the defendant makes that showing, “the burden [of

production] shifts back to the plaintiff to demonstrate that the proffered reason was

a mere pretext and that the real reason was retaliatory animus.” Thayer v.

Chiczewski, 705 F.3d 237, 252 (7th Cir. 2012). To do so, the employee must “prove

that a defendant’s proffered justification is unworthy of credence by ‘providing

evidence tending to prove that the employer’s proffered reasons are factually

baseless, were not the actual motivation for the discharge in question, or were

insufficient to motivate’ the employment action.’” Yahnke, 823 F.3d at 1071 (quoting

Carter v. Chi. State Univ., 778 F.3d 651, 659 (7th Cir. 2015)).

      Here, Defendants concede that Bless’s political expression as a Republican is

protected by the First Amendment. See id. at 1070 (citing Branti v. Finkel, 445 U.S.

507, 516–17 (1980)). And it is clear that dismissal is the sort of deprivation likely to

deter the exercise of First Amendment rights. See id. (citing Rutan v. Republican

Party of Ill., 497 U.S. 62, 73–74 (1990)). To be sure, the Court’s accompanying order

vacates the Merit Board’s discharge decision. Still, even if the Board reinstates Bless



                                           8
    Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 9 of 23 PageID #:22647




on remand, his 2013 firing—accompanied by a loss of pay and other benefits—may

well discourage political expression. See Rutan, 497 U.S. at 74 (observing that the

prospect of lost pay, benefits, or promotions may deter the exercise of First

Amendment rights); see, e.g., Molnar v. Booth, 229 F.3d 593, 600–01 (7th Cir. 2000)

(finding, in the Title VII context, that “[t]he mere fact that the [adverse employment

action] was reversed more than six months later . . . does not diminish its

importance”). Thus, the only element at issue is whether Defendants’ efforts to

terminate Bless was because of his political affiliation.6

        1.     Motivating Factor

        Defendants maintain that Bless has presented insufficient evidence to prove

that any of them were even aware of his political affiliation, much less that it

motivated them to promote his firing. In response, Bless advances two arguments.7

First, as to Defendants’ awareness of his political affiliation, he contends that they

must have realized that he was a Republican—if not during his campaign, then at

least during Risk Management’s investigation. Pl.’s Resp. at 15–17. Second, as to



6       It is undisputed that the Merit Board—which is not a Defendant to the § 1983
claims—ultimately decided to terminate Bless’s employment. But Defendants have made
only a perfunctory argument that this would insulate the individual Defendants from
liability. See Defs.’ Mem. Supp. at 16, ECF No. 423 (raising this argument without citing any
supporting authority). For the purpose of Defendants’ motion for summary judgment, the
Court assumes (without deciding) that the individual Defendants’ role in the investigation is
enough for them to be held liable.

7      Bless also observes that several Merit Board members (including the person who
presided over the hearing) “financially supported Sherriff Dart and Democratic candidates.”
Pl.’s Resp. at 21, ECF No. 449; see Pl.’s SOAF ¶ 143. But, as the Seventh Circuit has
recognized, “[i]t is not enough to show only that the plaintiff was of a different political
persuasion than the decisionmakers.” Hall v. Babb, 389 F.3d 758, 762 (7th Cir. 2004).


                                             9
    Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 10 of 23 PageID #:22648




Defendants’ motivation, Bless makes much of the timing of the investigation, which

began a few months after he was elected as a Republican Commissioner. Id. at 18–

20.     In the same vein, Bless argues that the individual Defendants stalled the

investigation for over a year and only restarted it after the Cook County Sheriff’s

Office was dismissed from the “Shakman decree.” Id. at 23–25; see Pl.’s RSOF ¶ 84.8

         But even if the individual Defendants knew about Bless’s political affiliation,

no reasonable jury could conclude based upon this record that his political views

motivated the investigation. In fact, the record reveals several other reasons why

OPR thought fit to initiate the investigation. For example, it is undisputed that Bless

acted as a McHenry County official and as an attorney without first obtaining

approval to do so, contrary to the Sheriff’s Office’s policy. Def.’s SOF ¶ 50.

         For his part, Bless’s primary argument is that Risk Management’s

investigation began shortly after his election to county office.              But “evidence

regarding suspicious timing alone, without more, is generally insufficient to support

a reasonable inference of retaliation.” Harper v. C.R. England, Inc., 687 F.3d 297,


8       By way of background, in 1969, Michael L. Shakman, et al. v. Democratic
Organization of Cook County, et al., Case No. 69 C 2145, was filed in federal court. In 1972,
multiple government entities, including Cook County, entered a consent decree to resolve the
lawsuit. The consent decree prohibited Cook County from “conditioning, basing or knowingly
prejudicing or affecting any term or aspect of governmental employment with respect to one
who is at the time already a governmental employee, upon or because of any political reason
or factor.” Another consent decree was entered in 1994 that covered various hiring practices.
These consent decrees are commonly referred to as the “Shakman Decrees.” See
http://www.countyshakman.com/background.htm (last visited on Feb. 23, 2020).

      In September 2008, a federal monitor was appointed to review the Sheriff’s Office
employment actions, including the OPR’s investigation practices. Pl.’s SOAF ¶ 84. On
December 2, 2010, the court entered an order finding the Sheriff’s Office to be in “substantial
compliance” and dismissed the case as to the Sheriff’s Office on January 31, 2011. Shakman,
Case No. 69 C 2145, ECF No. 1984.
                                              10
    Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 11 of 23 PageID #:22649




309 (7th Cir. 2012). Besides, months passed between Bless’s November 2008 election

victory and the start of the investigation in February 2009. See Defs.’ SOF ¶ 36; Pl.’s

SOAF ¶ 85. That delay undermines the inference that Bless’s election prompted

Defendants to investigate him. See, e.g., Kelly v. Mun. Courts of Marion Cty., Ind.,

97 F.3d 902, 912 (7th Cir. 1996) (concluding that a “four-month delay . . . seems to

undercut any inference that [the employee’s conduct] was a substantial or motivating

factor in [the employer]’s decision to fire him”).

         As for the fact that the investigation began after changes to the Shakman

Decrees, Bless fails to explain why that matters.9 This argument thus is waived. See

M.G. Skinner & Assocs. Ins. Agency, Inc. v. Norman–Spencer Agency, Inc., 845 F.3d

313, 321 (7th Cir. 2017) (“[P]erfunctory and undeveloped arguments are waived, as

are arguments unsupported by legal authority.”). In any event, to the extent Bless

implies that Defendants delayed discriminatory conduct until the Sheriff’s Office was

no longer subject to the Shakman Decrees, that theory is implausible given that the

investigation began in 2009, more than a year before the Office was dismissed in the

Shakman case.




9      Bless offers a more thorough argument about the Shakman decree to press his
argument that the municipal Defendants had a widespread custom or practice of political
retaliation. See Pl.’s Resp. at 23–35. But because Bless has failed to make out a prima facie
First Amendment retaliation claim, the Court sees no reason to reach his Monell claim. See
Horton v. Pobjecky, 883 F.3d 941, 954 (7th Cir. 2018) (“[A] municipality cannot be liable
under Monell where there is no underlying constitutional violation by a municipal
employee.”)


                                             11
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 12 of 23 PageID #:22650




       In sum, because Bless has failed to establish that the individual Defendants

were motivated by political animus when they initiated the investigation of his

secondary jobs, he has not made out a prima facie First Amendment retaliation claim.

       2.     Pretext

       Even assuming, arguendo, that Bless were able to establish a prima facie case,

Defendants would still be entitled to summary judgment because he cannot show that

their stated reasons for firing him were pretextual. To demonstrate that Bless would

have been fired anyway, Defendants point out that the Merit Board ordered Bless’s

termination because it found that he: (1) had violated secondary employment rules,

(2) regularly had driven his car despite medical restrictions to do so as part of his

leave, and (3) had lied to OPR investigators. Defs.’ SOF ¶ 61.10

       In response, Bless casts the Board’s justifications as pretext for retaliatory

animus. See Pl.’s Resp. at 9. For this argument to succeed, Bless must raise triable

issues of fact as to all the stated rationales for terminating his employment. Guerrero

v. Ashcroft, 253 F.3d 309, 313 (7th Cir. 2001) (citation omitted); see Hudson v. Chi.

Transit Auth., 375 F.3d 552, 561 (7th Cir. 2004) (“Where a defendant has proffered




10      Bless criticizes this summary of the reasons for his termination as “misleading and
incomplete.” Pl.’s RSOF ¶ 61. In support, Bless directs the Court to his memorandum in
support of his prior motion to reverse the Merit Board’s decision, but fails to cite a particular
page in that memorandum or any facts in the record. See id. (citing Pl.’s Mem. Supp. Admin.
Review, ECF No. 291). Because a party disputing a factual statement must “provid[e] specific
references to the affidavits, parts of the record, and other supporting materials relied
upon,” see LR 56.1(b)(3)(B), Defendants’ assertion as to the stated reasons for termination is
deemed admitted. See, e.g., Friend v. Valley View Cmty. Unit Sch. Dist. 365U, 789 F.3d 707,
710 (7th Cir. 2015). In any event, as we shall see, the record contains no support of this
theory.


                                               12
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 13 of 23 PageID #:22651




more than one reason for the challenged action, a plaintiff must address all of the

employer’s suggested reasons.”).

       First, Bless insists that the decision to terminate his employment was

predicated on a baseless finding that he “deliberately violated secondary employment

rules so that he could receive workers’ compensation benefits to which he might not

have been entitled.” Pl.’s Resp. at 9. Bless then goes on to argue that he was entitled

to disability benefits under the Workers’ Compensation Act.               See id.   But that

argument misses the point. The reason Bless was fired is not that he was trying to

obtain worker’s compensation benefits to which he was not entitled, but that he

earned compensation from unauthorized second jobs while also collecting total

disability benefits.11 Accordingly, Bless’s qualifications for benefits says little about

whether retaliatory animus motivated his dismissal. See Yahnke, 823 F.3d at 1071.

       Second, Bless suggests that he was not restricted from driving while on

disability leave from the Sheriff’s Office and that, because the investigation began in

large part because he was driving while on leave, this stated reason for starting the

investigation and terminating him was pretext for political motivation. Pl.’s RSOF

¶¶ 31–35. As Bless sees it, a physician hired by Cook County Risk Management

advised him to refrain from driving, but no one ever told him that he would face

employment consequences if he chose to do so. Id. ¶¶ 29–34.




11      To the extent that Bless argues that his termination was based entirely on this reason,
that is inaccurate. See Defs.’ SOF ¶ 61.


                                              13
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 14 of 23 PageID #:22652




       However, even drawing all inferences in Bless’s favor, the most that he has

demonstrated is that Defendants may have misinterpreted his doctor’s order and

erroneously believed that Bless should not be driving to or from work. That falls far

short of demonstrating that Defendants’ actions against Bless were motivated by

retaliatory animus. See, e.g., Ptasznik v. St. Joseph Hosp., 464 F.3d 691, 696 (7th Cir.

2006) (“Federal courts have authority to correct an adverse employment action only

where the employer’s decision is unlawful, and not merely when the adverse action is

unwise or even unfair.”).

       Third, Bless submits that the Merit Board’s determination that he lied to OPR

investigators about having submitted secondary employment forms in 2009 was

pretextual because, according to Bless, he did file those forms. 12 As the Court

explains in the accompanying order, the administrative record does show that Bless

had submitted a request form in 2009 regarding employment as an attorney

(although he never did received approval for it). And so, the Board’s conclusion that

Bless had lied was erroneous. However, a mistaken conclusion is not equivalent to

“a phony excuse.” Hudson, 375 F.3d at 561. Indeed, the record is devoid of any

evidence that the Board’s finding was the product of bad faith. See Barnes v. Bd. of

Trs. of Univ. of Ill., 946 F.3d 384, 389–90 (7th Cir. 2020) (holding that pretext is “not




12      Bless also cites Walker v. Dart, where an Illinois appellate court noted that “testimony
at the [Merit Board] hearing showed that plaintiff was repeatedly interrupted and threatened
by Hemphill during [an] interview.” 30 N.E.3d 426, 439 (Ill. App. Ct. 2015). But Walker does
not “corroborate” Bless’s evidence. Pl.’s Resp. at 13. Unlike the Walker plaintiff, Bless has
not alleged that Hemphill threatened him—or engaged in any other misconduct—during the
interview.


                                              14
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 15 of 23 PageID #:22653




just faulty reasoning or mistaken judgment . . . it is a lie, specifically a phony reason”)

(citation and internal quotation marks omitted). Regardless, even if Bless could

convince a jury to disbelieve this justification, he has failed to cast doubt on

Defendants’ other grounds for firing him.13

       As a fallback position, Bless suggests that even if he had committed these

infractions, they would not justify dismissal. Under some circumstances, “grossly

excessive” punishment may “cast[ ] doubt on [an employer]’s true motive.” Stalter v.

Wal-Mart Stores, Inc., 195 F.3d 285, 290 (7th Cir. 1999). But the Seventh Circuit has

only endorsed this argument in unusual circumstances, such as when an employer:

(1) “change[s] its story” about why the employee was fired, id. at 291, (2) adopts an

“unpersuasive interpretation of its [own] code”, Williams v. Bristol-Myers Squibb Co.,

85 F.3d 270, 275 (7th Cir. 1996), or (3) has a history of imposing minimal discipline

for similar offenses, see Stalter, 195 F.3d at 290–91.

       This case does not fit into any of those categories.            Defendants have

consistently offered the same explanations for Bless’s termination; they embrace a

plausible reading of the secondary employment rules; and, as detailed below, Bless

has failed to identify a comparable employee who received milder punishment. As

such, the Board’s decision to discharge Bless is not so “grossly excessive” as to cast

doubt on the reasons for that decision. Id. at 290.

       In sum, Bless has not established a prima facie case of First Amendment

retaliation and has not made a sufficient showing that the stated reasons for firing


13     In addressing Bless’s administrative review claim, the Court sustained the Board’s
other factual findings. See 8/3/2020 Order, ECF No. 467.
                                            15
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 16 of 23 PageID #:22654




him were pretextual. See, e.g., Guerrero, 253 F.3d at 313. Thus, the individual

Defendants’ motion for summary judgment as to this claim is granted.

B.    Race Discrimination Claim Against Defendants Sued in their
      Individual Capacities under § 1983 and Against Sheriff’s Office under
      Title VII

      Bless also raises a reverse race discrimination claim against the individual

Defendants under 42 U.S.C. § 1983 and against the Cook County Sheriff’s Office

under Title VII.    Employment discrimination claims brought under Title VII

and § 1983 are governed by the same legal standards. Steinhauer v. DeGolier, 359

F.3d 481, 483 (7th Cir. 2004); Hildebrandt v. Ill. Dep’t of Nat. Res., 347 F.3d 1014,

1036 (7th Cir. 2003). To support those claims, Bless must show that the evidence,

considered as a whole, would permit a reasonable fact finder to conclude that his race

caused his termination. Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir.

2016). “One of the ways—though not the exclusive way—that [Bless] can make this

showing is by using the burden-shifting framework set forth in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973).” See Johnson v. Chi. Transit Auth., No. 14 C

9432, 2017 WL 1105446, at *2 (N.D. Ill. Mar. 24, 2017) (citing David v. Bd. of Trs. of

Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017)).

      “In a ‘reverse discrimination’ case, McDonnell Douglas asks the plaintiff to

make a prima facie case of discrimination by establishing that: ‘(1) background

circumstances exist to show an inference that the employer has reason or inclination

to discriminate invidiously against whites . . . or evidence that there is something

‘fishy’ about the facts at hand; (2) he was meeting his employer’s legitimate



                                          16
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 17 of 23 PageID #:22655




performance expectations; (3) he suffered an adverse employment action; and (4) he

was treated less favorably than similarly situated individuals who are not members

of his protected class.’” Id. (quoting Formella v. Brennan, 817 F.3d 503, 511 (7th Cir.

2016)).

       “If the plaintiff establishes these prima facie elements, the burden shifts to the

defendant to provide a legitimate, nondiscriminatory reason for the adverse

employment action.” Id. (citing Formella, 817 F.3d at 511). “In turn, if the defendant

meets this burden, the burden [of production] shifts back to the plaintiff to show that

the   defendant’s     asserted    nondiscriminatory       reason    is   mere    pretext    for

discrimination.” Id. Here, the parties agree that Bless’s dismissal counts as an

adverse employment action, but dispute the remaining elements.14

       1.     Background Circumstances and Pretext

       The Seventh Circuit first adopted the “background circumstances” approach

in Mills v. Health Care Service Corp. There, the Court reasoned that because the

plaintiff was a white male, he “clearly does not satisfy prong one” of the McDonnell



14      The Seventh Circuit has held that where, as here, those who evaluated the plaintiff’s
conduct are the same persons accused of discrimination, the legitimate-expectations element
merges with the inquiry as to whether Defendants treated similarly-situated individuals
differently. See Ismail v. Brennan, 654 F. App’x 240, 243 (7th Cir. 2016); Peele v. Country
Mut. Ins. Co., 288 F.3d 319, 329 (7th Cir. 2002) (stating that if “a plaintiff produces evidence
sufficient to raise an inference that an employer applied its legitimate employment
expectations in a disparate manner, the second and fourth prongs of McDonnell
Douglas merge—allowing the plaintiff to establish a prima facie case . . .”). Accordingly, the
Court will not address the legitimate-expectations requirement as an independent element
of Bless’s prima facie case.




                                              17
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 18 of 23 PageID #:22656




Douglas burden-shifting test. 171 F.3d at 454. Still, the Court recognized that it was

“well settled law that the protections of Title VII are not limited to members of

historically discriminated-against groups.” Id. Starting from the premise that

“invidious discrimination against white [men] is relatively uncommon in our society,”

the Court modified the McDonnell Douglas test to require white and/or male

plaintiffs to demonstrate “background circumstances” indicating that the employer

had some reason or inclination to discriminate invidiously against whites or

men. Id. at 455 (quoting Harding v. Gray, 9 F.3d 150, 152–53 (D.C. Cir.1993)).

      On this front, Bless’s main argument is that the stated reasons for his

termination were pretextual, and that this satisfies the heightened requirement in

Mills. Yet, as noted above, Defendants have advanced a number of legitimate reasons

for terminating his employment, and Bless has not offered evidence from which a

reasonable jury could question them.

      Bless also contends that he has presented evidence of similarly-situated non-

white comparators who suffered lesser forms of discipline, and that this is sufficient

to show “fishy” facts. But, even assuming (without deciding) that such a comparison

is sufficient under Mills, Bless’s reliance upon these comparators is misplaced—as

we shall shortly see.

      In short, Bless cannot make a showing of the requisite background

circumstances or “fishy” facts required to make out a prima facie reverse-

discrimination case under the McDonnell-Douglas framework.




                                         18
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 19 of 23 PageID #:22657




        2.    Similarly-Situated Individuals

        Next, Bless submits that similarly situated, non-white Sheriff’s Office

employees were punished less harshly for similar or more serious misconduct. “A

similarly situated employee must be directly comparable to plaintiffs in all material

respects.” Alexander v. Casino Queen, Inc., 739 F.3d 972, 981 (7th Cir. 2014). That

said, “precise equivalence is not required; the parties must be comparable, not

clones.” See Andy Mohr Truck Ctr. v. Volvo Trucks N. Am., 869 F.3d 598, 604 (7th

Cir. 2017) (citation omitted).

        Unfortunately for Bless, the undisputed facts distinguish materially each of

the non-white comparators he highlights. 15 For example, Bless points to Officers

Parks and Carrey, who worked unauthorized secondary jobs but received lesser forms

of discipline. Defs.’ SOF ¶ 74. But there is no evidence that either officer received

disability benefits at the same time they worked these jobs or took on multiple other

jobs.   See id.    Similar considerations also distinguish Tamika Smith, Felicia

Sparkman, and Hubert Thompson.             Again, although those officers violated the

secondary employment rules, none of them were accused of working while on

disability leave or working in multiple jobs. Pl.’s SOAF ¶ 124–32; Defs.’ Resp. Pl.’s

LR 56.1(b)(3)(C) Stmt. (“Def.’s RSOF”) ¶¶ 124–32, ECF No. 452.


15      In an attempt to support this argument, Bless invokes an Illinois appellate court
opinion that considered the testimony of an investigator who reported that “in his experience,
the usual discipline imposed for an officer’s unauthorized secondary employment is a three-
to five-day suspension.” Roman v. Cook Cty. Sheriff’s Merit Bd., 17 N.E.3d 130, 170 (Ill. App.
Ct. 2014). Because Bless failed to include that testimony in his Rule 56.1 statement or
explain how the Court could consider such statements as admissible testimony in this case,
it is not properly before this Court.


                                             19
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 20 of 23 PageID #:22658




      Those distinctions matter. First, when an officer receiving total disability

benefits takes on a second job, it usually signals that he is either overstating his

injuries or disobeying his doctors’ orders and, thus, prolonging the recovery necessary

to return to work. Either way, an employer may rationally conclude that greater

discipline is necessary. Second, neglecting to secure approval for two jobs, rather

than one, naturally warrants heightened sanctions. In light of these “confounding

variables,” Parks, Carrey, Smith, Sparkman, and Thompson are not comparable to

Bless. See Humphries v. CBOCS W., Inc., 474 F.3d 387, 405 (7th Cir. 2007).

      In a parting shot, Bless invokes Dion Trotter, a black officer who contributed

to Dart’s political campaigns. 16 Pl.’s SOAF ¶ 123. When Trotter returned from

disability leave, he was placed in his previous assignment, id., while Bless was

directed to work a different shift in a different district, id. ¶ 121. Although Bless does

not spell out his argument on this point, he seems to suggest that Trotter received

better treatment because of his race. But nothing in the record indicates that Trotter

was found to have violated any Sheriff’s Office policies. Id. ¶ 123. Thus, Trotter is

not a comparable employee.

      The result is that Bless has not established that any similarly-situated officer

was treated more favorably. As such, he cannot support a prima facie case under the

McDonnell-Douglas framework.

      3.     The Evidence as a Whole



16    Bless also mentions Antonio McDonald, but provides no evidence of McDonald’s
comparable conduct. Id. ¶ 128.


                                           20
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 21 of 23 PageID #:22659




      Even when considered as a whole, the record is devoid of facts from which a

reasonable jury could find that Bless’s dismissal was motivated by race. See Ortiz,

834 F.3d at 765.    First, Bless puts forward no direct evidence of reverse race

discrimination.   Nor has he highlighted any comparators that provide indirect

evidence to support his claim. And, for the reasons set forth in the Court’s analysis

of the First Amendment retaliation claim, Bless also has failed to invoke any evidence

that Defendants’ justifications for his discharge were dishonest.

      The fact that the Merit Board’s determination that Bless had lied to

investigators was erroneous, as found in the accompanying order, does not change

this conclusion. Nothing in the record suggests that the Board’s finding on that issue

was anything other than a good faith mistake. See Stewart v. Henderson, 207 F.3d

374, 378 (7th Cir. 2000) (“The focus of a pretext inquiry is whether the employer’s

stated reason was honest, not whether it was accurate, wise, or well-considered.”). In

fact, the Board’s error seems to spring from a misreading of Bless’s statement to

investigators, rather than a calculated choice fueled by animus. See 8/3/2020 Order,

ECF No. 467.

      What is more, even if that mistake betrayed bad faith, that alone would not

save Bless’s race discrimination claim. To survive summary judgment, it is not

enough to show that “the employer’s proffered nondiscriminatory reason is a lie.”

Hobbs v. City of Chi., 573 F.3d 454, 462 (7th Cir. 2009). Rather, the employee also

needs to establish that “the real reason is based on discriminatory intent.” Id. For




                                         21
 Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 22 of 23 PageID #:22660




the reasons explained, Bless has not done so, and the individual Defendants are

entitled to summary judgment as to Bless’s reverse race discrimination claims.

C.     Section 1983 Monell Liability for Municipal Defendants

       Bless also seeks Monell liability on his § 1983 claims against Defendants Cook

County, the Cook County Sheriff’s Office, and Sheriff Thomas Dart in his official

capacity. But because Bless has failed to establish a triable issue of fact against any

of the individual Defendants as to either his First Amendment retaliation or reverse

discrimination claims, he has “no viable Monell claim based on the same

allegations.” 17 City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986); Horton v.

Pobjecky, 883 F.3d 941, 954 (7th Cir. 2018) (“[A] municipality cannot be liable

under Monell where there is no underlying constitutional violation by a municipal

employee.”) (citing Sallenger v. City of Springfield, 630 F.3d 499, 504 (7th Cir. 2010)).

Accordingly, Defendants’ motion for summary judgment on Bless’s § 1983 claims

against Cook County, the Cook County Sheriff’s Office, and Sheriff Thomas Dart in

his official capacity also is granted.




17     The Court recognizes that a municipality may be liable if its “officers were acquitted
based on a defense of good faith, because there is still an argument that the city’s policies
caused the harm.” Matthews v. City of E. St. Louis, 675 F.3d 703, 709 (7th Cir. 2012). As
Defendants do not raise a good faith defense in their summary judgment motion, that
exception is not at issue here.
                                             22
Case: 1:13-cv-04271 Document #: 467 Filed: 08/03/20 Page 23 of 23 PageID #:22661




                              IV.    Conclusion

      For the reasons stated above, Defendants’ motion for summary judgment is

granted.

IT IS SO ORDERED                    ENTER: 8/3/20


                                    _______________________________
                                    JOHN Z. LEE
                                    United States District Judge




                                      23
